Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glen Choi on 3/23/2022.
The application has been amended as follows: 
For Claim 31:  
Delete the word “execute”, at the beginning of the second line.  
Insert the words “execution of”, at the beginning of the second line, after the word “the.”  
Thus, the second line of claim 31 should read, “the execution of the first and second instructions utilize one or more of: an arithmetic logic…”  

Allowable Subject Matter
Claims 1-11 and 18-32 are allowed. 
The following is an examiner’s statement of reasons for allowance:  References Iyer et al. U.S. Pub. No. 2016/0328239 in view of Tashima et al. U.S. Patent No. 
from claims 1 and 18 – “based on a flag associated with an instruction indicating a last write to the intermediate buffer, the intermediate buffer is to provide content to the register.”  Claims 2-11 depend from claim 1 and include all of the limitations of claim 1.  And, claims 19-23 depend from claim 18 and include all of the limitations of claim 18.  
from claims 24 and 29 – “executing a second instruction with an indicator indicating a last write to the intermediate buffer;… copying data stored in the intermediate buffer to at least one register based on the indicator indicating a last write to the intermediate buffer.  Claims 25-28 depend from claim 24 and include all of the limitations of claim 24.  And, claims 30-32 depend from claim 29 and include all of the limitations of claim 29.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612